DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 9, 14, and 15 are objected to because of the following informalities: the phrase “a signal” in line 3 should be re-written as “the signal”. Examiner believes that it is the same signal disclosed in claim 1. Similarly, the phrase “a rotation sensor” in line 3 in claim 15 should be re-written as “the rotation sensor”.  Appropriate correction is required. Examiner suggests applicant to review the entire claim limitations (Claims 1-20) to correct the minor informalities like these, if any.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over GAO US Pub. No. 2015/0352973 A1 in a view of UGAWA HIROSHI JP2014211351A.

Regarding claim 1, GAO discloses 
An electric assist system for an electric assist vehicle (See Fig. 1, item 10), the electric assist system comprising: an electric motor (Item 42. See para 0034) that generates assist power to assist human power of a rider of the electric assist vehicle (See para 0037); 

GAO does not disclose but UGAWA HIROSHI discloses a rotation sensor (Item 2) that outputs a signal in accordance with a rotation of a rotatable component that rotates to operate the electric assist vehicle; 
an acceleration sensor (Item 10) that outputs a signal in accordance with an acceleration of the electric assist vehicle in a traveling direction thereof; and a controller (Item 5) that calculates a speed of the electric assist vehicle based on an output signal of the rotation sensor and an output signal of the acceleration sensor.

    PNG
    media_image1.png
    775
    1493
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    792
    1479
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a rotational sensor and an acceleration sensor as disclosed by UGAWA HIROSHI in GAO’s system to detect a wheel speed at very low speed.

    PNG
    media_image3.png
    335
    1529
    media_image3.png
    Greyscale


Regarding claim 2, a combination of GAO and UGAWA HIROSHI discloses, wherein under a first condition (When Nu + Nd is less than 2 in UGAWA’s teachings), the controller calculates the speed based on both of the output signal of the rotation sensor and the output signal of the acceleration sensor; and under a second condition (When Nu + Nd is less than 2), the controller calculates the speed based on one of the output signal of the rotation sensor and the output signal of the acceleration sensor.

    PNG
    media_image4.png
    842
    1504
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    238
    1502
    media_image5.png
    Greyscale



Regarding claim 3, a combination of GAO and UGAWA HIROSHI discloses, wherein the controller changes between calculating the speed based on the output signal of the rotation sensor and calculating the speed based on the output signal of the acceleration sensor, in accordance with a number of rotations (UGAWA’s Nu and Nd) acquired from the output signal of the rotation sensor.

    PNG
    media_image6.png
    546
    975
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    154
    975
    media_image7.png
    Greyscale


Regarding claim 7, a combination of GAO and UGAWA HIROSHI discloses, wherein the controller changes between calculating the speed based on the output signal of the rotation sensor and calculating the speed based on the output signal of the acceleration sensor, in accordance with a speed acquired from the output signal of the rotation sensor. (See UGAWA’s teachings below)

    PNG
    media_image6.png
    546
    975
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    154
    975
    media_image7.png
    Greyscale



Regarding claim 8, a combination of GAO and UGAWA HIROSHI discloses wherein the rotatable component is the electric motor (Motor is inherently attached to the wheel to produce rotation); and the rotation sensor outputs a signal in accordance with a rotation of the electric motor.

    PNG
    media_image8.png
    506
    975
    media_image8.png
    Greyscale


Regarding claim 9, a combination of GAO and UGAWA HIROSHI discloses, wherein the rotatable component is a wheel of the electric assist vehicle; and the rotation sensor outputs a signal in accordance with a rotation of the wheel.

    PNG
    media_image8.png
    506
    975
    media_image8.png
    Greyscale

Regarding claim 10, a combination of GAO and UGAWA HIROSHI discloses, wherein the rotation sensor outputs a pulse signal each time the wheel rotates by a predetermined angle; the controller calculates the speed of the vehicle based on two or more of the pulse signals (When Nu + Nd is 2 or more in UGAWA’s teachings); and during a time period in which no pulse signal (When Nu and Nd is less than 2 which includes no pulse condition at low speed) is detected, the controller calculates the speed of the vehicle based on the output signal of the acceleration sensor.

    PNG
    media_image6.png
    546
    975
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    154
    975
    media_image7.png
    Greyscale



Regarding claim 11, a combination of GAO and UGAWA HIROSHI discloses, wherein the rotation sensor outputs a pulse signal each time the wheel rotates by a predetermined angle; the controller calculates the speed based on two or more of the pulse signals (When Nu + Nd is 2 or more in UGAWA’s teachings); and during a time period after the pulse signal is detected but before a next pulse signal is detected (When Nu + Nd is less than 2), the controller calculates the speed of the vehicle based on the output signal of the acceleration sensor.

    PNG
    media_image6.png
    546
    975
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    154
    975
    media_image7.png
    Greyscale

Regarding claim 12, a combination of GAO and UGAWA HIROSHI discloses, wherein upon detecting the pulse signal, the controller calculates the speed of the vehicle based on the detected pulse signal and a pulse signal that was most recently detected (Current cycle), and the controller corrects a magnitude of the speed acquired from the output signal of the acceleration sensor to a magnitude of the speed acquired from the pulse signals. (See UGAWA’s teachings below)

    PNG
    media_image6.png
    546
    975
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    154
    975
    media_image7.png
    Greyscale


Regarding claim 13, a combination of GAO and UGAWA HIROSHI discloses, wherein during a time period (When Nu + Nd is 2 or more in UGAWA’s teachings) after the pulse signal is detected but before a next pulse signal is detected (Using equation 1), the controller calculates the speed of the vehicle based on the output signal of the acceleration sensor based on the speed acquired from the pulse signal.

    PNG
    media_image6.png
    546
    975
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    154
    975
    media_image7.png
    Greyscale


Regarding claim 17, GAO discloses An electric assist vehicle (See Fig. 1, item 10) including the electric assist system of claim 1. (See Fig. 1, item 10. See para 0031)


Allowable Subject Matter
Claims 16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: “a controller that calculates a gear ratio of a power transmission included in the electric assist vehicle based on the output signal of the rotation sensor and the output signal of the acceleration sensor.”

Claims 4-6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shirazawa et al. (US Pub. No. 2008/0035398 A1) discloses a rotational speed estimation based on acceleration as mentioned in abstract section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846